

114 HR 5803 IH: Extra Credit for Working Students Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5803IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Hardy introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a temporary election to accelerate the American
			 Opportunity Tax Credit.
	
 1.Short titleThis Act may be cited as the Extra Credit for Working Students Act of 2016. 2.Accelerated American Opportunity tax credit (a)In generalSection 25A(i)(2) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(2)Special rule for number of years credit allowed
 (A)In generalSubparagraphs (A) and (C) of subsection (b)(2) shall be applied by substituting 4 for 2. (B)Election to accelerate credit (i)In generalIn the case of an eligible student with respect to whom an election to have this section apply has not been made for any prior taxable year, a taxpayer may elect for the taxable year for subparagraph (A) not to apply with respect to such student and to apply paragraph (1) by substituting $4,000 for $2,000 in subparagraph (A) thereof and by substituting $4,000 but does not exceed $8,000 for $2,000 but does not exceed $4,000 in subparagraph (B) thereof.
 (ii)Election irrevocableOnce made, any such election shall be irrevocable and shall apply with respect to such student for all subsequent taxable years.
 (iii)TerminationNo election may be first made under clause (i) for any taxable year beginning after December 31, 2022..
			(b)Study
 (1)In generalNot later than the date that is 1 year after the date of the enactment of this Act, and annually for the 5 years thereafter, the Secretary of the Treasury shall submit a report to Congress with respect to the election under section 25A(i)(2)(B) of the Internal Revenue Code of 1986 to accelerate the American Opportunity Tax Credit. Such report shall include details on the election rate of the option and the demographics of students so electing.
 (2)Report upon terminationIn the last report required to be submitted under paragraph (1), the Secretary of the Treasury shall include an assessment of the effectiveness of such election at improving college completion times and the effectiveness of the American Opportunity Tax Credit, in general, at helping students to complete college on time.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 